Citation Nr: 0029815	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  98-01 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to April 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 1997, in which the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's petition to 
reopen his claim of entitlement to service connection for a 
psychiatric disorder.  The veteran subsequently perfected an 
appeal of that decision.  A hearing on this claim was held in 
San Juan, Puerto Rico, on June 8, 2000, before the 
undersigned Veterans Law Judge who is a member of the Board 
and was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder, identified as anxiety neurosis, 
was denied by the RO in a November 1986 decision.  The 
veteran was notified of the decision but did not appeal. 

2.  The evidence received subsequent to November 1986 is 
either cumulative of evidence previously submitted; or, not 
material to the veteran's claim and not significant enough 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The RO's November 1986 rating decision, wherein the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder was denied, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 2.1103, 3.104(a) (2000).

2.  The evidence received subsequent to the November 1986 
decision is not new and material, and does not serve to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the RO originally denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
in an unappealed November 1986 rating decision.  The RO based 
its denial of the claim on the absence of evidence of 
complaints or treatment for a psychiatric disorder in 
service, and the fact that the veteran had not been diagnosed 
with a psychosis within one year of the veteran's discharge 
from service.   This decision stands as the last final 
decision on this issue.

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  Pursuant to the 
applicable regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  Further, in determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The presumption of credibility, however, does not 
include any presumption of competence.  See King v. Brown, 5 
Vet. App. 19 (1993).

Additionally, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "Court") has held that 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a)(2000) may only be the first 
determination.  If new and material evidence has been 
presented, the second determination to be made is an 
evaluation of the merits of the claim, but only after 
ensuring that the duty to assist under Floyd D. Spence 
National Defense Authorization Act for FY 2001, Pub. L. No. 
106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. 
§ 5107(a)), has been fulfilled.

The Board notes that prior to Hodge, in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), the Court held that new and material 
evidence must create a reasonable possibility of change in 
the previous decision.  However, the United States Court of 
Appeals for the Federal Circuit (hereinafter "Circuit 
Court"), determined in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) that the Colvin standard for establishing material 
evidence "may impose a higher burden on the veteran before a 
disallowed claim is reopened"  Id. at 1363.  Accordingly, 
the Circuit Court eliminated the "reasonable possibility" 
element from the assessment of new and material evidence.

In the instant case, the RO applied the then-extant Colvin 
standard for new and material evidence.  As the RO has 
applied a more restrictive standard than the 38 C.F.R. § 
3.156 standard ordered by the Circuit Court in Hodge, the 
Board finds that the veteran will not be prejudiced by the 
Board using the Hodge standard without returning the case to 
the RO for further consideration.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Turning to the factual background of the claim, the evidence 
of record prior to the RO's November 1986 decision includes 
the veteran's contentions that his psychiatric disorder was 
incurred during service and treated within one year of 
discharge, and his service medical records which show no 
treatment for a psychiatric disorder.   Also of record at 
this time were VA outpatient treatment records from the 
satellite clinic in Mayaguez, Puerto Rico, which show that 
the veteran was treated in June 1983 to April 1984 for 
complaints of insomnia, nervousness, poor appetite, weight 
loss, and anxiety.  He was diagnosed with anxiety neurosis, 
anxiety reaction, and generalized anxiety disorder versus 
adjustment disorder with anxious mood, with the latter being 
his most predominant diagnosis.  In a September 1984 VA 
examination report he was noted to have had psychiatric 
treatment in 1983 and 1984, but failed to report for a VA 
psychiatric examination.  In a July 1986 Report of Contact in 
the file it was noted that the veteran had completed his most 
recent school term ending in April 1986.  

In support of his subsequent petition to reopen, the veteran 
provided testimony at a hearing before the RO in April 1998 
and before the undersigned in June 2000.  During this 
testimony he re-iterated that his psychiatric symptoms had 
begun in service; specifically indicating that they began six 
months prior to discharge when he was sentenced to six months 
of prison in Fort Riley, Kansas, due to a conviction for 
possession of a controlled substance.  He asserted that he 
had not committed the offense, and that the stress of this 
situation triggered his symptoms.  He also testified that he 
did not receive psychiatric treatment in service and did not 
report his symptoms to anyone at that time.  In addition, he 
stated that he was treated by the VA shortly after discharge 
and has been treated continuously since this time either at 
the VA or through private physicians and facilities.  In 
further testimony, the veteran stated that he had attended 
school after discharge until 1986, had worked from 1986 to 
1988, and then had worked from 1991 to 1996, and was 
currently being supported by his wife.  He attributed the 
loss of his jobs to his psychiatric disorder.

Medical evidence received since November 1986 consists of a 
November 1984 VA referral form showing that the veteran was 
referred to the Aguadilla Clinic at this time; and VA 
outpatient treatment records for the period from August 1989 
to January 1998, along with a November 1999 VA physician's 
statement, asserting that the veteran had been treated for 
his psychiatric disorder from March 1999 through the present.  
Also submitted are treatment records from the Aguadilla 
Clinic from November 1984 through 1997; statements of 
treatment by a Dr. A. Gonzalez, dating from November 1986 to 
July 1997; and treatment notations from the State Insurance 
Fund.  These records essentially document the status of the 
veteran's psychiatric disorder during the relevant periods of 
time, and indicate that his condition was occasionally 
exacerbated by stresses at work and home, specifically a 
conflict with a nurse in June 1994.  None of the medical 
evidence renders an opinion as to the onset or etiology of 
the veteran's psychiatric disorder or reveals a diagnosis of 
a psychosis within one year of discharge.

Although the medical evidence received since November 1986 
has not been previously submitted, it is merely cumulative of 
the VA outpatient treatment evidence of record prior to 
November 1986 in that it essentially confirms that he has a 
current disability.  This aspect of the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
has already been established and is not in dispute, making 
this evidence redundant.  Because the evidence presented by 
the veteran is not new, the Board need not examine whether it 
is material.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000). 

As for the veteran's testimony regarding the onset of his 
psychiatric disorder in service; the veteran is not competent 
to establish the existence of a psychiatric disorder in 
service.  His opinion pertaining to the onset, while presumed 
credible, are not presumed competent, as the veteran is a lay 
person and lacks the medical expertise necessary to make a 
diagnosis or a causal association.  In addition, not only has 
the veteran testified that he did not receive psychiatric 
treatment in service, but his service medical records, 
considered in the RO's original November 1986 decision, fail 
to show treatment or complaints of a psychiatric disorder in 
service.  Hence, it is concluded that the evidence submitted 
since the 1986 RO denial of the claim is not new or material 
as it is redundant and, by itself and in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2000).  See King v. Brown, 
5 Vet. App. 19 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Consequently, the Board finds that the evidence received 
since the November 1986 final decision is not new and 
material, and his petition to reopen a claim of entitlement 
to service connection for a psychiatric disorder is denied.  


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder.



		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 3 -


- 6 -


